DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11, 14-17, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 7,608,524 (hereinafter “the ‘524 patent”) in view of U.S. Patent Appl. Publ. No. 2006/0243984 to Gupta, et al. (hereinafter “Gupta”) and further in view of Japanese Patent Appl. Publ. No. JP 2001-085341A to Kojima, et al. (“Kojima”). 
Regarding claim 10, claims 1 and 8 of the ‘524 patent recite substantially all of the limitations recited in claim 10 of the instant application, but do not explicitly recite the use of a SiC source material and single crystal SiC seed, an aluminum dopant comprised of aluminum and oxygen, and a capsule comprised of a first and second material as claimed.  However, in Figs. 1 & 3a-c and ¶¶[0023]-[0037] Gupta teaches providing a SiC seed crystal (4) and SiC source material (1) in a growth crucible (2) in order to grow a SiC single crystal by the sublimation method while Fig 2 and ¶¶[0023]-[0037] further teach that the capsule is desirably made of an inert material which is reactive with neither the dopant nor SiC with graphite, refractory metals, as well as refractory metal carbides and nitrides being provided as examples.  Moreover, if the body of the capsule (14) is made of graphite and the lid (15) is also made of graphite, then the material for the capsule (14) and lid (15) may be equated with the first and second materials as claimed since the claim language does not explicitly require that the first and second materials be comprised of different materials.  Alternatively, absent a showing of unexpected results, selecting a combination of one or more of graphite, refractory metals, and refractory metal carbides and nitrides for the capsule (14) and lid (15) such that each is constructed from a different material and, hence, is comprised of a first and second material as claimed may be considered as a matter of design choice and is prima facie obvious.  An example might be the use of graphite for the capsule (14) and TaC for the lid (15) which would involve nothing more than the use of known materials according to their intended use.  
Then in Fig. 1 and ¶¶[0005]-[0014] Kojima teaches an analogous method of growing a SiC crystal by vapor phase deposition.  In ¶[0005] Kojima specifically teaches that a SiC crystal may be doped with aluminum through the use of alumina as a dopant.  Upon heating the alumina decomposes into Al and CO2 by a reduction reaction such that the gaseous Al may be incorporated into the growing SiC crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Kojima and would readily recognize that an aluminum dopant source such as alumina (Al2O3), which is comprised of aluminum and oxygen, may be utilized as a source of Al dopant in claims 1 and 8 of the ‘524 patent as well as the system and method of Gupta with the motivation for doing so being to benefit from the availability of a known and commonly utilized Al source.  Moreover, the use of alumina as a dopant as per the teachings of Kojima would involve nothing more than the use of a known material according to its intended use which is prima facie obvious.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.   
Regarding claim 11, claims 1 and 8 of the ‘524 patent do not explicitly recite that the heating is further effective for creating solid aluminum oxide in the capsule and thereafter melting the solid aluminum oxide.  However, in ¶[0003] Gupta teaches that the growth container (2) is heated to a temperature of up to 2,400 °C during SiC sublimation growth which will necessarily cause the alumina source contained within the capsule (14) to melt.  See also ¶[0005] of Kojima which teaches that alumina has a melting point of 2,000 °C. 
Regarding claim 14, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the first material includes a refractory metal selected from the group consisting of tantalum, molybdenum, tungsten, rhenium and alloys thereof.  However, in ¶[0023] Gupta specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal which necessarily includes any Ta, Mo, W, and Re since these are known refractory metals.  Accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from a refractory metal such as Ta, Mo, W, and/or Re. 
Regarding claim 15, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the second material is a refractory metal carbide.  However, in ¶[0023] Gupta specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal carbide.  Accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from a refractory metal carbide.  
Regarding claim 16, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the refractory metal carbide is tantalum carbide or niobium carbide.  However, in ¶[0023] Gupta specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal carbide which necessarily includes TaC or NbC since Ta and Nb are known refractory metals.  Accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from a refractory metal carbide such as TaC or NbC. 
Regarding claim 17, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the second material is graphite.  However, in ¶[0023] Gupta specifically teaches that the capsule (14) is preferably made from an inert material such as graphite; accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from graphite.  
Regarding claim 19, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the capsule further includes a capillary in gas phase communication with the aluminum dopant source material.  However, in Fig. 2 and ¶¶[0023]-[0037] Gupta teaches that the capsule includes a capillary (16) in gas phase communication with the Al-containing dopant (17) contained within the capsule (14). 
Regarding claim 20, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the aluminum dopant source material includes aluminum oxide.  However, as noted supra with respect to the rejection of claim 10, in Fig. 1 and ¶¶[0005]-[0014] Kojima teaches an analogous method of growing a SiC crystal by vapor phase deposition.  In ¶[0005] Kojima specifically teaches that a SiC crystal may be doped with aluminum through the use of alumina as a dopant.  Upon heating the alumina decomposes into Al and CO2 by a reduction reaction such that the gaseous Al may be incorporated into the growing SiC crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Kojima and would readily recognize that an aluminum oxide dopant source such as alumina (Al2O3), which is comprised of aluminum and oxygen, may be utilized as a source of Al dopant in claims 1 and 8 of the ‘524 patent as well as the system and method of Gupta with the motivation for doing so being to benefit from the availability of a known and commonly utilized Al source.  Moreover, the use of alumina as a dopant as per the teachings of Kojima would involve nothing more than the use of a known material according to its intended use which is prima facie obvious.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.   

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘524 patent in view of Gupta and further in view of Kojima and further in view of U.S. Patent Appl. Publ. No. 2002/0083890 to Vodakov, et al. (“Vodakov”).  
Regarding claim 12, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the capsule includes an inner component at least partially formed of the first material and an outer component disposed about the inner component and at least partially formed of the second material.  However, in Fig. 2 and ¶¶[0023]-[0037] Gupta teaches that the capsule includes a lid (15) which may be made of a first material such as graphite and is comprised of an inner component (i.e., the male screw threads) while the body of the capsule (14) may be comprised of a second material which may also be graphite and is comprised of an outer component (i.e., the female screw threads) which is disposed about the inner component of the lid (15)).  Alternatively, in Fig. 1 and ¶¶[0026]-[0040] as well as elsewhere throughout the entire reference Vodakov teaches an analogous embodiment of a crucible (105) suitable for sublimation growth of SiC single crystals with a reduced density of defects such as dislocations and micropipes.  In ¶¶[0034]-[0040] Vodakov specifically teaches that this is achieved using a crucible comprised of a refractory metal such as tantalum or niobium which has been annealed in graphite and then in a silicon-containing vapor in order to form a Si-containing TaC or NbC coating on a surface thereof such that the vapor phase in the growth zone shifts from the SiC-C system to the SiC-Si system.  Thus, a person of ordinary skill in the art would look to the teachings of Vodakov and would be motivated to utilize a capsule having an inner component formed from Ta or Nb with an outer layer comprised of TaC or NbC disposed about the inner component in order to shift the growth zone to the SiC-Si system and produce higher quality SiC crystals.  
Regarding claim 18, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the capsule further includes a layer of refractory carbide.  However, in Fig. 2 and ¶[0023] Gupta specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal carbide.  Accordingly, when the capsule (14) itself is made from a refractory metal carbide the surfaces are necessarily comprised of a layer of a refractory carbide.  Alternatively, the female threaded region of the capsule (14) may be considered as forming a layer of a refractory metal carbide around the male threads of the lid (15)).  Still alternatively, as noted supra with respect to the rejection of claim 12, in Fig. 1 and ¶¶[0026]-[0040] as well as elsewhere throughout the entire reference Vodakov teaches an analogous embodiment of a crucible (105) suitable for sublimation growth of SiC single crystals with a reduced density of defects such as dislocations and micropipes.  In ¶¶[0034]-[0040] Vodakov specifically teaches that this is achieved using a crucible comprised of a refractory metal such as tantalum or niobium which has been annealed in graphite and then in a silicon-containing vapor in order to form a Si-containing TaC or NbC coating on a surface thereof such that the vapor phase in the growth zone shifts from the SiC-C system to the SiC-Si system.  Thus, a person of ordinary skill in the art would look to the teachings of Vodakov and would be motivated to utilize a capsule having an inner component formed from Ta or Nb with an outer layer comprised of a refractory carbide such as TaC or NbC disposed about the inner component in order to shift the growth zone to the SiC-Si system and produce higher quality SiC crystals.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘524 patent” in view of Gupta and further in view of Kojima and further in view of U.S. Patent Appl. Publ. No. 2013/0320275 to Zwieback, et al. (“Zwieback”) or Vodakov.  
Regarding claim 13, claims 1 and 8 of the ‘524 patent Gupta do not explicitly recite that the capsule includes a first layer at least partially formed of the first material and a second layer at least partially formed of the second material.  However, in Fig. 2 and ¶¶[0023]-[0037] Gupta teaches that the female threaded region of the capsule (14) may be considered as forming a first layer of a refractory metal carbide around the male threads of the lid (15) which form the second layer).  Alternatively, in Fig. 6A and ¶¶[0144]-[0146] as well as elsewhere throughout the entire reference Zwieback teaches an analogous embodiment of a doping capsule (45a) which includes a compartment (63) for a dopant (62) with a capillary (61) serving as a passageway for doping vapors (56).  As shown in Fig. 6A, the doping capsule (45a) includes an inner male threaded layer formed from a first material and an outer female threaded region formed from a second material.  Thus, a person of ordinary skill in the art would look to the teachings of Zwieback and would readily recognize that the threaded portion in Fig. 2 of Gupta may be formed from an inner and outer layer analogous to that in Fig. 6A of Zwieback in order to, for example, provide a larger compartment (63) for storing dopant.  Moreover, the use of the capsule (45a) in Fig. 6A of Zwieback would involve nothing more than the use of a known equivalent for the same purpose and, hence, is prima facie obvious.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  
Alternatively, as noted supra with respect to the rejection of claim 12, in Fig. 1 and ¶¶[0026]-[0040] as well as elsewhere throughout the entire reference Vodakov teaches an analogous embodiment of a crucible (105) suitable for sublimation growth of SiC single crystals with a reduced density of defects such as dislocations and micropipes.  In ¶¶[0034]-[0040] Vodakov specifically teaches that this is achieved using a crucible comprised of a refractory metal such as tantalum or niobium which has been annealed in graphite and then in a silicon-containing vapor in order to form a Si-containing TaC or NbC coating on a surface thereof such that the vapor phase in the growth zone shifts from the SiC-C system to the SiC-Si system.  Thus, a person of ordinary skill in the art would look to the teachings of Vodakov and would be motivated to utilize a capsule having first layer formed from Ta or Nb with a second layer comprised of TaC or NbC disposed on the first layer in order to shift the growth zone to the SiC-Si system and produce higher quality SiC crystals.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 10-11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2006/0243984 to Gupta, et al. (hereinafter “Gupta”) in view of Japanese Patent Appl. Publ. No. JP 2001-085341A to Kojima, et al. (“Kojima”).  
Regarding claim 10, Gupta teaches a method for preparing an aluminum doped silicon carbide crystal (see, e.g., the Abstract, Figs. 1-7, and entire reference), comprising:  
providing a silicon carbide source material and a silicon carbide monocrystalline seed in a growth crucible (see, e.g., Figs. 1 & 3a-c and ¶¶[0023]-[0037] which teach providing a SiC seed crystal (4) and SiC source material (1) in a growth crucible (2); moreover since a SiC single crystal (5) is grown the seed (4) must necessarily be a single crystal);
providing a solid aluminum dopant source material in a capsule (see, e.g., Figs. 2-3 and ¶¶[0023]-[0037] which teach providing a solid dopant (17) in a capsule (14); see also ¶[0007] and claim 5 which teach that the aluminum dopant can be in elemental form, aluminum carbide, or aluminum silicide); and
heating the growth crucible, with the capsule positioned therein, in a manner effective for producing silicon and carbon bearing vapors from the silicon carbide source material in the growth crucible and aluminum bearing vapors from the solid aluminum dopant source material in the capsule, and for precipitating the silicon and carbon bearing vapors and the aluminum bearing vapors on the silicon carbide monocrystalline seed to grow the aluminum doped silicon carbide crystal (see, e.g., Figs. 3a-c, ¶¶[0023]-[0037], and Examples 2-3 in ¶¶[0043]-[0052] which teach heating the growth crucible (2) with the capsule (14) positioned therein in a manner effective for producing Si and C vapors along with dopant vapors from the capsule (14) for growth of a SiC crystal on the seed (4); see also ¶[0007] and claim 5 which teach the use of aluminum as a dopant);  
wherein the capsule includes a first material resistant to degradation from the aluminum dopant source and aluminum bearing vapors and a second material resistant to degradation from the silicon and carbon bearing vapors (See, e.g., Fig 2 and ¶¶[0023]-[0037] which teach that the capsule is desirably made of an inert material which is reactive with neither the dopant nor SiC with graphite, refractory metals, as well as refractory metal carbides and nitrides being provided as examples.  Moreover, if the body of the capsule (14) is made of graphite and the lid (15) is also made of graphite, then the material for the capsule (14) and lid (15) may be equated with the first and second materials as claimed since the claim language does not explicitly require that the first and second materials be comprised of different materials.  Alternatively, absent a showing of unexpected results, selecting a combination of one or more of graphite, refractory metals, and refractory metal carbides and nitrides for the capsule (14) and lid (15) such that each is constructed from a different material and, hence, is comprised of a first and second material as claimed may be considered as a matter of design choice and is prima facie obvious.  An example might be the use of graphite for the capsule (14) and TaC for the lid (15) which would involve nothing more than the use of known materials according to their intended use.).  
Gupta does not explicitly teach that the solid aluminum dopant source material is comprised of a compound including aluminum and oxygen.  However, in Fig. 1 and ¶¶[0005]-[0014] Kojima teaches an analogous method of growing a SiC crystal by vapor phase deposition.  In ¶[0005] Kojima specifically teaches that a SiC crystal may be doped with aluminum through the use of alumina as a dopant.  Upon heating the alumina decomposes into Al and CO2 by a reduction reaction such that the gaseous Al may be incorporated into the growing SiC crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Kojima and would readily recognize that an aluminum dopant source such as alumina (Al2O3), which is comprised of aluminum and oxygen, may be utilized as a source of Al dopant in the system and method of Gupta with the motivation for doing so being to benefit from the availability of a known and commonly utilized Al source.  Moreover, the use of alumina as a dopant as per the teachings of Kojima would involve nothing more than the use of a known material according to its intended use which is prima facie obvious.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.   
Regarding claim 11, Gupta teaches that the heating is further effective for creating solid aluminum oxide in the capsule and thereafter melting the solid aluminum oxide (see, e.g., ¶[0003] which teaches that the growth container (2) is heated to a temperature of up to 2,400 °C which will necessarily cause the alumina source contained within the capsule (14) to melt; see also ¶[0005] of Kojima which teaches that alumina has a melting point of 2,000 °C). 
Regarding claim 14, Gupta teaches that the first material includes a refractory metal selected from the group consisting of tantalum, molybdenum, tungsten, rhenium and alloys thereof (see, e.g., ¶[0023] which specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal which necessarily includes any Ta, Mo, W, and Re since these are known refractory metals; accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from a refractory metal such as Ta, Mo, W, and/or Re). 
Regarding claim 15, Gupta teaches that the second material is a refractory metal carbide (see, e.g., ¶[0023] which specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal carbide; accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from a refractory metal carbide).  
Regarding claim 16, Gupta teaches that the refractory metal carbide is tantalum carbide or niobium carbide (see, e.g., ¶[0023] which specifically teaches that the capsule (14) is preferably made from an inert material such as a refractory metal carbide which necessarily includes TaC or NbC since Ta and Nb are known refractory metals; accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from a refractory metal carbide such as TaC or NbC). 
Regarding claim 17, Gupta teaches that the second material is graphite (see, e.g., ¶[0023] which specifically teaches that the capsule (14) is preferably made from an inert material such as graphite; accordingly, an ordinary artisan would be motivated to manufacture the walls of the capsule (14) itself and/or the lid (15) from graphite).  
Regarding claim 19, Gupta teaches that the capsule further includes a capillary in gas phase communication with the aluminum dopant source material (see, e.g., Fig. 2 and ¶¶[0023]-[0037] which teach that the capsule includes a capillary (16) in gas phase communication with the Al-containing dopant (17) contained within the capsule (14)). 
Regarding claim 20, Gupta does not explicitly teach that the aluminum dopant source material includes aluminum oxide.  However, as noted supra with respect to the rejection of claim 10, in Fig. 1 and ¶¶[0005]-[0014] Kojima teaches an analogous method of growing a SiC crystal by vapor phase deposition.  In ¶[0005] Kojima specifically teaches that a SiC crystal may be doped with aluminum through the use of alumina as a dopant.  Upon heating the alumina decomposes into Al and CO2 by a reduction reaction such that the gaseous Al may be incorporated into the growing SiC crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Kojima and would readily recognize that an aluminum oxide dopant source such as alumina (Al2O3), which is comprised of aluminum and oxygen, may be utilized as a source of Al dopant in the system and method of Gupta with the motivation for doing so being to benefit from the availability of a known and commonly utilized Al source.  Moreover, the use of alumina as a dopant as per the teachings of Kojima would involve nothing more than the use of a known material according to its intended use which is prima facie obvious.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.   

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Kojima and further in view of U.S. Patent Appl. Publ. No. 2002/0083890 to Vodakov, et al. (“Vodakov”).  
Regarding claim 12, Gupta teaches that the capsule includes an inner component at least partially formed of the first material and an outer component disposed about the inner component and at least partially formed of the second material (see, e.g., Fig. 2 and ¶¶[0023]-[0037] which teach that the capsule includes a lid (15) which may be made of a first material such as graphite and is comprised of an inner component (i.e., the male screw threads) while the body of the capsule (14) may be comprised of a second material which may also be graphite and is comprised of an outer component (i.e., the female screw threads) which is disposed about the inner component of the lid (15)).  Alternatively, in Fig. 1 and ¶¶[0026]-[0040] as well as elsewhere throughout the entire reference Vodakov teaches an analogous embodiment of a crucible (105) suitable for sublimation growth of SiC single crystals with a reduced density of defects such as dislocations and micropipes.  In ¶¶[0034]-[0040] Vodakov specifically teaches that this is achieved using a crucible comprised of a refractory metal such as tantalum or niobium which has been annealed in graphite and then in a silicon-containing vapor in order to form a Si-containing TaC or NbC coating on a surface thereof such that the vapor phase in the growth zone shifts from the SiC-C system to the SiC-Si system.  Thus, a person of ordinary skill in the art would look to the teachings of Vodakov and would be motivated to utilize a capsule having an inner component formed from Ta or Nb with an outer layer comprised of TaC or NbC disposed about the inner component in order to shift the growth zone to the SiC-Si system and produce higher quality SiC crystals.  
Regarding claim 18, Gupta teaches that the capsule further includes a layer of refractory carbide (see, e.g., Fig. 2 and ¶[0023] which specifically teach that the capsule (14) is preferably made from an inert material such as a refractory metal carbide; accordingly, when the capsule (14) itself is made from a refractory metal carbide the surfaces are necessarily comprised of a layer of a refractory carbide; alternatively, the female threaded region of the capsule (14) may be considered as forming a layer of a refractory metal carbide around the male threads of the lid (15)).  Still alternatively, as noted supra with respect to the rejection of claim 12, in Fig. 1 and ¶¶[0026]-[0040] as well as elsewhere throughout the entire reference Vodakov teaches an analogous embodiment of a crucible (105) suitable for sublimation growth of SiC single crystals with a reduced density of defects such as dislocations and micropipes.  In ¶¶[0034]-[0040] Vodakov specifically teaches that this is achieved using a crucible comprised of a refractory metal such as tantalum or niobium which has been annealed in graphite and then in a silicon-containing vapor in order to form a Si-containing TaC or NbC coating on a surface thereof such that the vapor phase in the growth zone shifts from the SiC-C system to the SiC-Si system.  Thus, a person of ordinary skill in the art would look to the teachings of Vodakov and would be motivated to utilize a capsule having an inner component formed from Ta or Nb with an outer layer comprised of a refractory carbide such as TaC or NbC disposed about the inner component in order to shift the growth zone to the SiC-Si system and produce higher quality SiC crystals.  

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Kojima and further in view of U.S. Patent Appl. Publ. No. 2013/0320275 to Zwieback, et al. (“Zwieback”) or Vodakov.  
Regarding claim 13, Gupta teaches that the capsule includes a first layer at least partially formed of the first material and a second layer at least partially formed of the second material (see, e.g., Fig. 2 and ¶¶[0023]-[0037] which teach that the female threaded region of the capsule (14) may be considered as forming a first layer of a refractory metal carbide around the male threads of the lid (15) which form the second layer).  Alternatively, in Fig. 6A and ¶¶[0144]-[0146] as well as elsewhere throughout the entire reference Zwieback teaches an analogous embodiment of a doping capsule (45a) which includes a compartment (63) for a dopant (62) with a capillary (61) serving as a passageway for doping vapors (56).  As shown in Fig. 6A, the doping capsule (45a) includes an inner male threaded layer formed from a first material and an outer female threaded region formed from a second material.  Thus, a person of ordinary skill in the art would look to the teachings of Zwieback and would readily recognize that the threaded portion in Fig. 2 of Gupta may be formed from an inner and outer layer analogous to that in Fig. 6A of Zwieback in order to, for example, provide a larger compartment (63) for storing dopant.  Moreover, the use of the capsule (45a) in Fig. 6A of Zwieback would involve nothing more than the use of a known equivalent for the same purpose and, hence, is prima facie obvious.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  
Alternatively, as noted supra with respect to the rejection of claim 12, in Fig. 1 and ¶¶[0026]-[0040] as well as elsewhere throughout the entire reference Vodakov teaches an analogous embodiment of a crucible (105) suitable for sublimation growth of SiC single crystals with a reduced density of defects such as dislocations and micropipes.  In ¶¶[0034]-[0040] Vodakov specifically teaches that this is achieved using a crucible comprised of a refractory metal such as tantalum or niobium which has been annealed in graphite and then in a silicon-containing vapor in order to form a Si-containing TaC or NbC coating on a surface thereof such that the vapor phase in the growth zone shifts from the SiC-C system to the SiC-Si system.  Thus, a person of ordinary skill in the art would look to the teachings of Vodakov and would be motivated to utilize a capsule having first layer formed from Ta or Nb with a second layer comprised of TaC or NbC disposed on the first layer in order to shift the growth zone to the SiC-Si system and produce higher quality SiC crystals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714